Exhibit 99.1 J.B. Hunt Transport Services, Inc. Contact: David G. Mee 615 J.B. Hunt Corporate Drive Executive Vice President, Finance/Administration Lowell, Arkansas 72745 and Chief Financial Officer (NASDAQ: JBHT) (479) 820-8363 FOR IMMEDIATE RELEASE J. B. HUNT TRANSPORT SERVICES, INC. REPORTS REVENUES AND EARNINGS FOR THE FIRST QUARTER 201 7 ■ First Quarter 7 Revenue: $1 billion; up 7 % ■ First Quarter 7 Operating Income: $ million; down 11 % ■ First Quarter 7 EPS: 92 cents vs. 88 cents LOWELL, ARKANSAS, April 17, 2017 - J.B. Hunt Transport Services, Inc., (NASDAQ:JBHT) announced first quarter 2017 net earnings of $102.7 million, or diluted earnings per share of 92 cents vs. first quarter 2016 net earnings of $100.1 million, or 88 cents per diluted share. Total operating revenue for the current quarter was $1.63 billion, compared with $1.53 billion for the first quarter 2016. Current quarter total operating revenue, excluding fuel surcharges, increased 2% vs. first quarter 2016. Intermodal (JBI) load growth was 2% over first quarter 2016 levels. Dedicated Contract Services (DCS) segment revenue increased by 10% over prior year primarily from additional customer contracts from a year ago and customer rate increases. Integrated Capacity Solutions (ICS) load growth was 36% over the same period in 2016. Truck (JBT) segment revenue decreased 2% primarily from a lower revenue per load. Operating income for the current quarter totaled $149 million vs. $168 million for the first quarter 2016. Benefits from volume growth and new customer contracts were more than offset by lower customer rates from competitive pricing, increased purchased transportation costs, higher driver wages, continuing branch network expansion, increased equipment ownership costs and increased insurance and claims costs. Net interest expense for the current quarter increased 6% from the same period in 2016 due to higher effective interest rates on our debt. The effective income tax rate decreased to 28.0% in the current quarter compared to 38.0% in the first quarter 2016 due to a one-time after tax benefit of $13.6 million or 12 cents per diluted share from the claiming of research and development tax credits and domestic production tax deductions incurred during the 2012 through 2016 tax years. The annual tax rate for 2017 is expected to be 35% and the normalized annual tax rate, excluding one-time benefits or costs, is expected to be 37%. Segment Information: Intermodal (JBI) ■ First Quarter 2017 Segment Revenue:$ 937 million; up 5 % ■ First Quarter Operating Income:$ 95 million; down 8 % JBI load volumes grew 2% over the same period 2016. Transcontinental loads grew 7% while the Eastern network load volume was down 6% compared to prior year. Competitive truckload pricing in the shorter length of haul Eastern network from the 2016 bid season has carried over into 2017 and continues to pressure intermodal rates and conversion. Revenue grew approximately 5% reflecting the 2% volume growth and a 3% increase in revenue per load, which is determined by the combination of customer rates, fuel surcharges and freight mix. Revenue per load excluding fuel surcharge revenue decreased 1% year over year due to a continuing competitive pricing environment from truckload operators, intermodal operators and Lead Logistics Providers (4PLs). Operating income decreased 8% from prior year. Benefits from volume growth were more than offset by lower revenue per load excluding fuel surcharges, increases in rail purchased transportation costs, reduced Eastern network utilization and lower dray efficiency created from a reduction in Eastern network volumes, higher equipment ownership costs, increased driver wages and recruiting costs and increased insurance and claims costs. The current period ended with approximately 85,200 units of trailing capacity and 5,170 power units assigned to the dray fleet. Dedicated Contract Services (DCS) ■ First Quarter 2017 Segment Revenue: million; up 10 % ■ First Quarter 2017 Operating Income: $ 45 million; flat DCS revenue increased 10% during the current quarter over the same period 2016. Productivity (revenue per truck per week) increased approximately 6% vs. 2016. Productivity excluding fuel surcharges was up approximately 1% from improved integration of assets between customer accounts and customer rate increases partially offset by a more impactful winter weather season compared to 2016. A net additional 392 revenue producing trucks, 181 net additions compared to fourth quarter 2016, were in the fleet by the end of the quarter compared to prior year. Approximately 83% of these additions represent private fleet conversions versus traditional dedicated capacity fleets that were implemented in the current and prior periods. Customer retention rates remain above 98%. Operating income was flat from a year ago. The increased revenue and improved asset integration was offset by higher driver wages, increased insurance and claims cost primarily from weather related accidents, higher health insurance costs and increased start up expenditures for new customer contracts compared to the same period a year ago. Integrated Capacity Solutions (ICS) ● First Quarter Segment Revenue:$ million; up 14% ● First Quarter Operating Income:$ 4.5 million; down 59% ICS revenue increased 14% vs. first quarter 2016. Volumes increased 36% while revenue per load decreased 16% primarily due to freight mix changes driven by customer demand. Spot volumes increased 22%, primarily in the fledgling flatbed and temperature controlled services, and contractual business load counts increased 42% from a year ago. Contractual business represents approximately 76% of total load volume and 63% of total revenue in the current period compared to 73% and 64%, respectively, in first quarter 2016. Operating income decreased 59% over the same period in 2016 primarily from a lower gross profit margin, increased claims costs and an increased number of branches less than 2 years old (Start-up branches). Start-up branches typically produce less revenue and lower gross margins than Mature branches (more than two years old) and therefore have a higher proportion of personnel costs to both total and net revenue. ICS had 18 Start-up branches in 11 locations in first quarter 2017 compared to 9 in first quarter 2016. Gross profit margin decreased to 14.3% in the current quarter vs. 17.3% last year primarily due to increased third party transportation costs and lower spot rates. Total branch count grew to 42 locations compared to 35 at the end of the comparable period last year. ICS’s carrier base increased over 10% and employee count increased 27% compared to first quarter 2016. Truck (JBT) ■ First Quarter 2017 Segment Revenue: $94 million; down 2% ■ First Quarter Operating Income:$ 4.9 million; down 46% JBT revenue decreased 2% from the same quarter 2016. Revenue excluding fuel surcharge decreased 6% primarily from a 7% decrease in revenue per load partially offset by a 1% increase in load count. The decrease in revenue per load compared to the prior year is due to a 6% decrease in length of haul and a 1% decrease in rates per loaded mile. Customer contract rates were down 1.5% compared to the same period in 2016. At the end of the current quarter JBT operated 2,144 tractors compared to 2,270 in 2016. Operating income for the current quarter decreased by 46% compared to first quarter 2016. Benefits from the increased load count and fewer empty miles were more than offset by lower customer rates per mile, increased equipment maintenance cost and higher insurance and claims cost compared to first quarter 2016. Cash Flow and Capitalization: At March 31, 2017, we had a total of $951 million outstanding on various debt instruments compared to $961 million at March 31, 2016, and $986 million at December 31, 2016. At March 31, 2017, we had cash and cash equivalents of $12 million. Our net capital expenditures for the first quarter 2017 approximated $91 million compared to $114 million for the first quarter 2016. We purchased approximately 1.33 million shares of our common stock during the quarter for approximately $130 million. At March 31, 2017, we had approximately $71 million remaining under our share repurchase authorization. Actual shares outstanding at March 31, 2017 approximated 110 million. This press release may contain forward-looking statements, which are based on information currently available. Actual results may differ materially from those currently anticipated due to a number of factors, including, but not limited to, those discussed in Item 1A of our Annual Report filed on Form 10-K for the year ended December 31, 2016. We assume no obligation to update any forward-looking statement to the extent we become aware that it will not be achieved for any reason. This press release and additional information will be available immediately to interested parties on our web site, www.jbhunt.com . J.B. HUNT TRANSPORT SERVICES, INC. Condensed Consolidated Statements of Earnings (in thousands, except per share data) (unaudited) Three Months Ended March 31 % Of % Of Amount Revenue Amount Revenue Operating revenues, excluding fuel surcharge revenues $ 1,461,768 $ 1,426,654 Fuel surcharge revenues 167,390 102,058 Total operating revenues 1,629,158 % 1,528,712 % Operating expenses Rents and purchased transportation 806,439 % 740,402 % Salaries, wages and employee benefits 380,311 % 362,511 % Depreciation and amortization 92,189 % 88,352 % Fuel and fuel taxes 80,646 % 59,414 % Operating supplies and expenses 58,022 % 54,537 % General and administrative expenses, net of asset dispositions 23,481 % 21,833 % Insurance and claims 23,005 % 17,428 % Operating taxes and licenses 10,680 % 11,126 % Communication and utilities 4,996 % 5,219 % Total operating expenses 1,479,769 % 1,360,822 % Operating income 149,389 % 167,890 % Net interest expense 6,817 % 6,442 % Earnings before income taxes 142,572 % 161,448 % Income taxes 39,870 % 61,350 % Net earnings $ 102,702 % $ 100,098 % Average diluted shares outstanding 112,026 114,003 Diluted earnings per share $ 0.92 $ 0.88 Financial Information By Segment (in thousands) (unaudited) Three Months Ended March 31 % Of % Of Amount Total Amount Total Revenue Intermodal $ 937,118 57 % $ 895,200 59 % Dedicated 392,461 24 % 358,370 23 % Integrated Capacity Solutions 209,419 13 % 183,168 12 % Truck 93,688 6 % 96,051 6 % Subtotal 1,632,686 % 1,532,789 % Intersegment eliminations ) (0 %) ) (0 %) Consolidated revenue $ 1,629,158 % $ 1,528,712 % Operating income Intermodal $ 95,261 64 % $ 103,127 61 % Dedicated 44,754 30 % 44,770 27 % Integrated Capacity Solutions 4,469 3 % 10,795 6 % Truck 4,941 3 % 9,179 6 % Other (1) ) (0 %) 19 0 % Operating income $ 149,389 % $ 167,890 % (1) Includes corporate support activity Operating Statistics by Segment (unaudited) Three Months Ended March 31 Intermodal Loads 466,840 459,526 Average length of haul 1,680 1,641 Revenue per load $ 2,007 $ 1,948 Average tractors during the period * 5,222 5,107 Tractors (end of period) Company-owned 4,506 4,404 Independent contractor 664 755 Total tractors 5,170 5,159 Net change in trailing equipment during the period 624 909 Trailing equipment (end of period) 85,218 79,866 Average effective trailing equipment usage 77,370 73,244 Dedicated Loads 596,740 579,478 Average length of haul 180 175 Revenue per truck per week** $ 4,113 $ 3,875 Average trucks during the period*** 7,438 7,196 Trucks (end of period) Company-owned 7,041 6,734 Independent contractor 12 14 Customer-owned (Dedicated operated) 529 442 Total trucks 7,582 7,190 Trailing equipment (end of period) 22,963 21,818 Average effective trailing equipment usage 23,564 22,436 Integrated Capacity Solutions Loads 238,058 175,623 Revenue per load $ 880 $ 1,043 Gross profit margin % % Employee count (end of period) 853 674 Approximate number of third-party carriers (end of period) 52,100 47,500 Truck Loads 95,636 94,410 Average length of haul 438 468 Loaded miles (000) Total miles (000) Average nonpaid empty miles per load Revenue per tractor per week** $ 3,411 $ 3,411 Average tractors during the period * 2,151 2,211 Tractors (end of period) Company-owned 1,379 1,467 Independent contractor 765 803 Total tractors 2,144 2,270 Trailers (end of period) 7,514 6,970 Average effective trailing equipment usage 7,163 6,670 * Includes company-owned and independent contractor tractors ** Using weighted workdays *** Includes company-owned, independent contractor, and customer-owned trucks J.B. HUNT TRANSPORT SERVICES, INC. Condensed Consolidated Balance Sheets (in thousands) (unaudited) March 31, 2017 December 31, 2016 ASSETS Current assets: Cash and cash equivalents $ 12,261 $ 6,377 Accounts Receivable 707,433 745,288 Prepaid expenses and other 173,647 194,016 Total current assets 893,341 945,681 Property and equipment 4,331,100 4,258,915 Less accumulated depreciation 1,500,472 1,440,124 Net property and equipment 2,830,628 2,818,791 Other assets 46,426 64,516 $ 3,770,395 $ 3,828,988 LIABILITIES & STOCKHOLDERS' EQUITY Current liabilities: Trade accounts payable $ 369,763 $ 384,308 Claims accruals 106,835 109,745 Accrued payroll 57,083 51,929 Other accrued expenses 52,844 27,152 Total current liabilities 586,525 573,134 Long-term debt 950,558 986,278 Other long-term liabilities 68,457 64,881 Deferred income taxes 792,561 790,634 Stockholders' equity 1,372,294 1,414,061 $ 3,770,395 $ 3,828,988 Supplemental Data (unaudited) March 31, 2017 December 31, 2016 Actual shares outstanding at end of period (000) 109,983 111,305 Book value per actual share outstanding at end of period $ $ Three Months Ended March 31 Net cash provided by operating activities (000) $ 285,633 $ 304,896 Net capital expenditures (000) $ 91,007 $ 114,458
